Citation Nr: 1707510	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  07-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus
type II with associated hypertension, retinopathy, and erectile dysfunction.

2.  Entitlement to a compensable disability rating for peripheral neuropathy of the right and left lower extremities prior to May 23, 2016 and in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities and hypertension. 


ATTORNEY FOR THE BOARD


I. Altendorfer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to June 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), May 2006 rating decision of the St. Petersburg Florida RO, and a July 2016 rating decision of the St. Petersburg, Florida RO.  The RO in Roanoke, Virginia certified the appeal to the Board. 

In September 2009, May 2011, and December 2013, the Board remanded the claims for further development of the evidence.  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin and a restricted diet but does not require avoidance of strenuous occupational and recreational activities for control of the condition.

2.  The Veteran's hypertension is not manifested by a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.

3.  Since April 19, 2005, the Veteran's diabetic peripheral neuropathy of the left lower extremity has most nearly approximated mild incomplete paralysis of the sciatic nerve. 

4.  Since April 19, 2005, the Veteran's diabetic peripheral neuropathy of the right lower extremity has most nearly approximated mild incomplete paralysis of the sciatic nerve.

5.  The Veteran's near and distance corrected vision is 20/40 or better in both eyes. 


6.  The Veteran's remaining visual field is 60.75 in the right eye and 62.875 in the left eye. 

7.  The Veteran's erectile dysfunction manifests in the absence of erectile power, but there is otherwise no penile deformity.

8.  The Veteran's unemployability is due to conditions unrelated to his service-connected diabetes and hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 (2016).

3.  The criteria for the assignment of a 10 percent rating effective April 19, 2005, but not higher, for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for the assignment of a 10 percent rating effective April 19, 2005, but not higher, for peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.124a, Diagnostic Code 8520.

5.  Prior to May 25, 2016, the criteria for a compensable rating for retinopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.76, 4.76a, 4.84a, 4.119, Diagnostic Code 6080 (2005 & 2016). 

6.  Since May 25, 2016, the criteria for the assignment of a rating in excess of 10 percent for retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.76, 4.76a, 4.84a, 4.119, Diagnostic Code 6080 (2005 & 2016). 

7.  The criteria for a compensable rating for erectile dysfunction are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.115b, Diagnostic Code 7522 (2016).

8.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, compliant VCAA notice was sent to the Veteran in May 2005. 

Concerning the duty to assist, the Veteran's service treatment records (STRs), records from the Social Security Administration (SSA), and service personnel records are on file, as are post-service VA treatment records and lay statements.  

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, in May 2016, the Veteran underwent VA examinations for the following service connected disabilities: diabetes mellitus; hypertension; peripheral neuropathy, bilateral lower extremities, associated with diabetes mellitus; diabetic retinopathy; and erectile dysfunction associated with diabetes mellitus.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  Id. at 311.  Therefore, the Board finds that the duty to assist has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis 

A.  Diabetes

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

The Veteran's diabetes is currently rated as 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  In his January 2006 statement, the Veteran requested a higher rating based on the need to take insulin, restrict his diet, and restrict his activities. 

A review of the record shows that while the Veteran's diabetes requires insulin and a restricted diet, regulation of activities is not medically necessary to control his diabetes such that a rating in excess of 20 percent is warranted.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  In this regard, VA examiners in June 2005, September 2011, and May 2016 noted that the Veteran's diabetes mellitus does not require restrictions on the Veteran's activities to prevent hypoglycemia or to keep him from working. 

Ongoing treatment notes support the examiners' findings, as they are negative for instructions to avoid strenuous occupational and recreational activities because of diabetes.  On the contrary, VA treatment records throughout the appeal period, including from July 2006, August 2008, April 2009, and May 2010, note that the Veteran was encouraged to undertake regular exercise.  May 2016 VA treatment records further reveal that diabetes does not limit the Veteran's ability to exercise.  There, a VA clinician noted that the Veteran intends to look for low stress work and plans to start walking and exercising more.  In sum, treatment records show that activity was generally advised or encouraged, and do not otherwise show that regulation of activity was necessary to control the Veteran's diabetes. 
Collectively, the June 2005, September 2011, and May 2016 VA examiners noted that, to the extent that the Veteran had had episodes of ketoacidosis or hypoglycemic reactions, the episodes did not require hospitalizations, and they caused him to see a diabetic care provider, at most, monthly or less often. 

The Veteran stated on July 2007 that his diabetes restricts his activities and work.  However, these lay statements are insufficient to show medical regulation of activities as contemplated by Diagnostic Code 7913.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007); 38 C.F.R. § 4.119, Diagnostic Code 7913.

In sum, the evidence shows that the Veteran's diabetes mellitus has not required regulation of activities, and thus does not warrant a rating in excess of 20 percent.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for diabetes mellitus at any time during the course of the appeal.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

B. Diabetic Complications

The Board now turns to the Veteran's diabetic complications.  Note One of Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  Noncompensable complications are also considered part of the diabetic process under Diagnostic Code 7913.  Id.  Here, the record indicates that hypertension, peripheral neuropathy (bilateral lower extremities), diabetic retinopathy, and erectile dysfunction are associated with diabetes mellitus.  Therefore, the Board will consider whether the Veteran is entitled to higher ratings for each of these disabilities and review the evidence concerning the state of each diabetic complication from the time period one year before the diabetes claim (April 2004).  Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Turning first to hypertension, after a review of the evidence, the Board concludes that a higher rating is not warranted.  The Veteran's hypertension is rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  Diagnostic Code 7101 provides for a 10 percent rating when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In May 2016, the Veteran reported to a VA examination for hypertension.  The examiner noted that the Veteran's hypertension was managed with medication.  According to the examination report, the Veteran's blood pressure readings were as follows: 153/81, 151/82, 151/83.  

The Veteran does not qualify for an evaluation of 20 percent under Diagnostic Code 7101.  Recently, in McCarroll v. McDonald, the United States Court of Appeals for Veterans Claims interpreted the language of Diagnostic Code 7101.  28 Vet. App. 267 (2016).  There, the Court succinctly interpreted Diagnostic Code 7101 as follows: 

The criteria for compensable evaluations under DC 7101 thus contemplate two factual alternatives.  First, a veteran whose blood pressure is currently controlled by medication-i.e., whose blood pressure does not otherwise meet the criteria for a compensable evaluation-but who has a history of diastolic pressure predominantly 100 or more is entitled to receive the minimum compensable evaluation of 10%.  Second, a veteran whose blood pressure is currently elevated to varying degrees is entitled to evaluations ranging from 10% to 60%.  Read together, these two scenarios clearly contemplate the effects of medication: either a veteran's blood pressure is controlled by medication, warranting a 10% evaluation if there is a history of elevated systolic pressure, or it is not, in which case the actual blood pressure level determines the disability rating.

Id. at 272 (citations omitted).  Here, the Veteran's claim falls within the first factual scenario outlined in McCarroll.  The Veteran's blood pressure is currently controlled by medication: lisinopril, amlodipine, and metoprolol.  In addition, according to VA treatment records, the Veteran's diastolic pressure has not been 110 or more and his systolic pressure has not been 200 or more.  Accordingly, the Veteran is not entitled to a schedule rating in excess of 10 percent for hypertension.  See 38 U.S.C.A. § 5107(b); see 38 C.F.R. §4.104, Diagnostic Code 7101.

Next, the Board considers whether the Veteran is entitled to a compensable evaluation for peripheral neuropathy for the right and left lower extremities prior to May 23, 2016 and in excess of a 10 percent evaluation thereafter. 

The Veteran's peripheral neuropathy for each lower extremity is currently rated at 10 percent under Diagnostic Code 8520, effective May 23, 2016.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2016). 

On April 19, 2005, the Veteran filed a claim for entitlement to a disability rating in excess of 20 percent for diabetes.  There, the Veteran offered his first complaints of peripheral neuropathy for both the left and right lower extremities.  The Veteran stated in the claim, "I cannot feel my thighs.  Lower extremities have a constant sensation of pins and needles."

Later, the Veteran was afforded VA peripheral nerve examination in June 2005.  There, the examiner documented the Veteran's complaints of "having 'loss sensation on his legs . . . ."  But, the examiner found "no objective evidence of peripheral neuropathy, no diabetic neuropathy."  Dr. Newell examined the Veteran in August 2005, addressing his diabetes.  There, Dr. Newell documented complaints of "numbness and tingling in his hands and feet."  Dr. Newell also observed "[d]ecreased sensation to pinprick in the hands and feet consistent with stocking glove peripheral neuropathy."  Ultimately, he documented a diagnosis of peripheral neuropathy. 

In May 2016, the Veteran reported to an additional VA peripheral nerves examination.  There, the examiner documented the Veteran's complaints of pain as well as paresthesia and numbness in both lower extremities.  The examination report documented the Veteran as not experiencing any constant pain in either extremity; however, it documented mild intermittent pain in his lower extremities, mild paresthesia and/or dysesthesias in both lower extremities, and mild numbness in both extremities.  The examiner observed "sensory impairment on vibratory and monofilament testing indicating evidence of sensory neuropathy."  The report recorded a diagnosis of peripheral neuropathy involving bilateral lower extremities.

The evidence reveals that since April 19, 2005 the Veteran has experienced neurological manifestations of diabetes mellitus, including pain, paresthesia, and numbness, affecting both of the Veteran's lower extremities that have been no more than mild in degree.  The Veteran complained of tingling and loss of sensation in both his legs in April, June, and August of 2005.  The Board acknowledges that treatment records between 2005 and 2016 neither document any complaints of peripheral neuropathy or objective findings of neurological abnormalities.  However, the Veteran's complaints in April and June of 2005 are evidence of the Veteran's subjective impression of his pain.  Moreover, the Board finds Dr. Newell's observations in August 2005 highly probative.  Dr. Newell's diagnosis of peripheral neuropathy demonstrates that the Veteran continued to experience neurological pain in both lower extremities and suggests that the Veteran experienced neurological abnormalities even after the August 2005 examination, as demonstrated by the findings on VA examination in May 2016.  As these findings are only sensory in nature, the Board concludes that separate 10 percent ratings, but no higher, are warranted for mild incomplete paralysis of the right and left sciatic nerves under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

A rating higher than 10 percent requires a finding of moderate incomplete paralysis.  The record does not include evidence of organic changes, such as muscle atrophy or trophic changes, which would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the sciatic nerve.  The Veteran has not described the pain as excruciating as or worse than tinging or numbness.  The findings are entirely sensory.  There is no medical evidence reflecting that the Veteran's symptoms more nearly approximate moderate incomplete paralysis.  Accordingly, the Board finds that ratings in excess of 10 percent prior to May 23, 2016 and in excess of 10 percent thereafter for peripheral neuropathy of both lower extremities are not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran also does not qualify for a higher evaluation for diabetic retinopathy.  The Veteran's retinopathy has been assigned a 10 percent rating under Diagnostic Code 6006-6066, effective May 25, 2016.  38 C.F.R. § 4.79 (2005 & 2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  Diagnostic Code 6006 applies to retinopathy or maculopathy.  38 C.F.R. § 4.79.  Diagnostic Code 6066 applies to the impairment of visual acuity.  Id.  In August 2016, the RO indicated that the Veteran's visual fields warrant a 10 percent evaluation. 

Visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.77(c) ("[S]eparately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25").  Here, the record indicates visual impairment in the form of visual acuity and visual fields.

Diagnostic Codes 6061 to 6066 pertain to impairment of central visual acuity.  38 C.F.R. § 4.79.  Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76(b). 

Diagnostic Code 6066 provides that a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.79, Diagnostic Code 6066.

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity of 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.

Diagnostic Code 6080 and 6081 pertain to impairment of visual fields.  Eight principal meridians (expressed in degrees) represent the extent of an individual's visual field.  The normal values of these principal meridians are as follows: Temporally at 85, down temporally at 85, down at 65, down nasally at 50, nasally at 60, up nasally at 55, up at 45, up temporally at 55.  38 C.F.R. § 4.77(b).  The combined sum is 500.  The average concentric contraction is calculated by measuring the remaining visual fields (in degrees) at each of the eight principal meridians 45 degrees apart, adding the values, and dividing the sum by eight.  The average concentric contraction represents the remaining visual field.  Id.

The rating criteria dictate that when the remaining visual field is between 46 and 60 degrees, a 10 percent rating is applied for unilateral or bilateral impairment; alternatively, each affected eye may be evaluated as 20/50.  When the remaining visual field is between 31 and 45 degrees, a 10 percent rating is applied for unilateral and a 30 percent rating is applied for bilateral; or alternatively each affected eye may be evaluated as 20/70.  When the remaining visual field is between 16 and 30 degrees, a 10 percent rating is applied for unilateral and a 50 percent rating is applied for bilateral; or alternatively each affected eye may be evaluated as 20/100.  38 C.F.R. § 4.79, Diagnostic Code 6080. 

The Veteran was afforded a VA eye examination in July 2005.  The examiner found that the Veteran had minimal diabetic retinopathy in the left eye and no diabetic retinopathy in the right eye.  In August 2005, Dr. Newell conducted an eye examination to address the Veteran's complaints of "blurry vision."  The eye examination revealed visual acuity of 20/40, without specifying whether the visual acuity was uncorrected or corrected.  The examiner did not conduct a visual field impairment test.  But, he documented a diagnosis of retinopathy.  

In May 2016, the Veteran reported to a second VA examination for retinopathy.  There, the VA examiner did not find diabetic retinopathy in either eye.  The Veteran's left and right eye corrected far vision was reported as 20/40 or better.  In regards to the Veteran's visual field impairment, the examiner reported his right eye to show an average contraction to 60.75 and his left eye to show an average contraction to 62.875.  The May 2016 examination report documented a diagnosis of mild nonproliferated diabetic retinopathy in the right eye.

While the Veteran complained of "blurry vision" in August 2005, treatment records prior to May 25, 2016 do not document corrected visual acuity worse than 20/40.  From April 2004 until the May 2016 VA examination, the record does not include any information regarding the Veteran's visual fields or include evidence of any visual abnormalities.  Accordingly, the Board finds that a compensable evaluation for retinopathy prior to May 25, 2016 is not warranted.  See 38 C.F.R. § 4.76a. 

Neither have the criteria for a rating higher than 10 percent been met for the period since May 25, 2016.  According to the May 2016 VA examination report, the Veteran's visual acuity is best corrected to 20/20.  See Diagnostic Code 6066.  Further, the visual field test results in the May 2016 do not warrant a disability rating in excess of 10 percent.  See Diagnostic Code 6080.  VA treatment records do not reflect additional impairments in visual acuity or visual field issues.  While cataracts and dry eyes were found on the May 2016 VA examination, the examiner opined that neither condition is related to diabetes.  Therefore, the Veteran is not entitled to a schedular rating in excess of 10 percent for his retinopathy.

Lastly, the Board finds that a compensable rating is not warranted for the Veteran's erectile dysfunction.  In order to receive a compensable rating under Diagnostic Code 7522 there must not only be erectile dysfunction (impotence), but there must also be competent evidence of a penile deformity, which is not shown here.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In this regard, a review of VA treatment records is negative for any findings of deformity of the penis, nor has such been found by VA genitourinary examiners in September 2011 or May 2016 or asserted by the Veteran.  Therefore, a separate compensable rating for impotence is not warranted.  The Board notes the Veteran is already in receipt of special monthly compensation (SMC) for loss of use of a creative organ. 

Finally, the Board has also considered whether the Veteran's diabetes, hypertension, peripheral neuropathy (bilateral lower extremities), diabetic retinopathy, and erectile dysfunction have presented an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria for diabetes, hypertension, peripheral neuropathy (bilateral lower extremities), diabetic retinopathy, and erectile dysfunction disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the rating criteria specifically contemplate the use of insulin and restricted diet, use of high blood pressure medication, loss of nerve function, loss of visual acuity and visual fields, and urinary frequency.

In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claims for extraschedular consideration is not warranted.

B. TDIU

In December 2011, the Veteran first filed a claim for increased compensation based on unemployability due to his service-connected diabetes and hypertension.  In October 2014, the Veteran filed a clarifying statement in support of his TDIU claim, stating that he is unable to secure or follow substantially gainful occupation because he suffers from incontinence, a condition the RO determined to be unrelated to service, including a service-connected disability.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19. Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran does not meet the schedular requirements for a TDIU.  Currently, the Veteran is service connected for diabetes (20 percent disabling), hypertension (10 percent disabling), peripheral neuropathy of the left lower extremity (10 percent disabling), peripheral neuropathy of the right lower extremity (10 percent disabling), diabetic retinopathy (10 percent disabling), erectile dysfunction (noncompensable), and bilateral sensorineural hearing loss (noncompensable).  Because none of the disabilities are rated 40 percent disabling or higher, the Veteran is not entitled to TDIU on a schedular basis.  See 38 C.F.R. § 4.16. 

The Board also finds that referral for consideration of a TDIU on an extraschedular basis is not warranted, as the most probative evidence does not show that the Veteran is precluded from obtaining or maintaining employment due to his diabetes or hypertension.

The Veteran reported that he worked full time at Westbrook Honda between 1995 and 1996.  In 1997, he bought a tow truck and became self-employed as a tow truck driver from 1997 until he retired in 2002.  During that period, he serviced Town Hill Auto, Everrett Auto, and other nearby car dealers.  A representative of Town Hill Auto submitted a correspondence to the VA in December 2015, confirming that the Veteran stopped working for Town Hill Auto in December 2002.

In December 2011, the Veteran asserted that he is unable to work due to his service-connected diabetes and hypertension.  But, the Veteran reported in 2016 that he retired due to incontinence, stress, and mental health concerns.  The May 2016 VA examiner opined that the Veteran's diabetes and related diabetic complications do not impact his ability to work.  The examiner noted that the Veteran stopped working due to his mental health condition.  In addition, May 2016 VA treatment records reveal that the Veteran is not limited from obtaining or maintaining employment due to his diabetes or hypertension.  There, a VA clinician noted that the Veteran intends to look for low stress work and plans to start walking and exercising more.  

In short, the Board finds that the Veteran's representations, submitted during the course of this claim, of the effects of his diabetes and hypertension on his ability to work, are less persuasive than the May 2016 VA examiner's opinion and the other evidence of record addressing that issue, including statements the Veteran has made to VA clinicians regarding his activities subsequent to his retirement.  The Veteran has more often stated that his unemployability is due to conditions that are unrelated to service, rather than diabetes and hypertension.  There is no credible, competent evidence indicating that he is unable to perform gainful employment due to his service-connected diabetes and hypertension. 

In summary, the Board finds that the preponderance of the probative evidence indicates the Veteran's service-connected diabetes and hypertension do not render him incapable of performing the physical and mental acts required by employment when considered with his education and prior work history.  Accordingly, the criteria for TDIU are not met, referral for extraschedular consideration is not warranted, and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

A rating in excess of 20 percent for diabetes mellitus type II is denied.

A rating in excess of 10 percent for hypertension is denied. 

An increased rating of 10 percent for diabetic peripheral neuropathy of the left lower extremity is granted, effective April 14, 2005. 

An increased rating of 10 percent for peripheral neuropathy of the right lower extremity is granted, effective April 14, 2005.

A rating in excess of 10 percent for retinopathy is denied. 

A compensable rating for erectile dysfunction is denied.  

A total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


